Citation Nr: 1116790	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  03-35 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for dissecting scalp cellulitis with keloid formation and alopecia.

2.  Entitlement to service connection for gland disorder with swelling.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from December 1980 to December 1984.

These matters come before the Board of Veterans' Appeals (Board) from a May 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In that decision, the RO denied an application to reopen a claim for service connection for dissecting cellulitis, scalp, with keloid formation and alopecia and a claim for entitlement to service connection for gland disorder with swelling.

Jurisdiction over this case was subsequently transferred to the VARO in Oakland, California, and that office forwarded the appeal to the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran testified during a March 2007 Travel Board hearing before a Veterans Law Judge (VLJ) of the Board who subsequently left the Board.  Given that a VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal, the Veteran was offered an opportunity to testify at another hearing.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707, 20.717 (2010).  In a February 2011 communication, the Veteran indicated by checking a box that he wanted another Travel Board hearing.  As the Veteran has the right to such a hearing under the above-cited statutes and regulations, the case must be remanded for a new Travel Board hearing to be scheduled.
Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

